Citation Nr: 1534977	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-47 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a back disorder, to include as secondary to a service-connected disability. 

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran retired from active duty in July 1992 after 20 years of service.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal is currently with the RO in Pittsburgh, Pennsylvania.   

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1998 rating decision, the claim of entitlement to service connection for a back disability was denied on the basis that it was not shown in service and is not related to service.

2.  The evidence added to the record since the September 1998 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a back disability.

3.  The Veteran's bilateral knee disability was characterized by pain and some limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, instability or locking episodes has not been shown.






CONCLUSIONS OF LAW

1. The September 1998 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As the evidence received subsequent to the September 1998 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).

3. The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5257, 5258, 5259, 5260 (2014). 

4. The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5257, 5258, 5259, 5260 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

VA provided adequate notice in a letter sent to the Veteran in April 2008.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  Finally, VA provided an adequate examination of the Veteran's knees in October 2008.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Back Claim - Reopening

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  After notice of a decision by the AOJ, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the AOJ.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c) ;  38 C.F.R. § 20.1103 (2014).  

In this case the Veteran is claiming entitlement to service connection for a back disorder.  This claim was originally denied by the RO in September 1998 on the basis that this disorder was not shown in service or was related to service.  The RO mailed notice of the denial and of the Veteran's procedural and appellate rights (in a VA Form 4107) to the Veteran that same month and provided a copy to his representative at the time.  No notice of disagreement or relevant evidence was submitted within one year of the mailing of the notice so the decision became final.

The exception to this rule of not reopening or allowing a finally denied claim is that if new and material evidence is received, VA shall reopen the claim and review it on the merits. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

New evidence means existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The "must raise a reasonable possibility of substantiating the claim" language does not impose an additional requirement for reopening; it refers to VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010). 

The Veteran submitted a claim to reopen this previously denied claim in October 2007, which was denied by the RO in December 2008, on the basis that new and material evidence had not been submitted.  The Board notes that the Veteran submitted a timely notice of disagreement to this decision in July 2009.  Thus, although he submitted a subsequent claim to reopen in September 2011, the issue was already on appeal.  Therefore, it is the September 1998 rating decision that is the last final denial of this claim. 

Based on the evidence of record added since March 1998, the Board determines that the claim should be reopened.  Most notably, the evidence contains a June 2008 statement from a private chiropractor, who opined that the Veteran's back disability was linked to the repetitive stress and trauma experienced by the Veteran during his military career.  Not only is this evidence "new" in that it was not considered prior to the September 1998 rating decision, but it is also "material" as it relates to an unestablished fact necessary to support service connection.  Therefore, as evidence that is both "new" and "material" has been submitted, the previously denied claim must be reopened.  The Board does not reach the merits of the claim at this time but rather must remand the matter for additional development.  This is addressed in the REMAND section of this document.


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran was granted service connection for a bilateral knee disability, and a 10 percent disability rating was assigned for each knee under 38 C.F.R. § 4.71a, DC 5260 (2014) (addressing limitation of flexion of the knee).  In order to warrant an increased rating in either knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2014).

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted for either knee based on limitation of motion.  Specifically, at a VA examination in October 2008, the Veteran stated that he uses heat patches and other over the counter pain relievers to control his knee symptoms.  He also stated that he gets occasional flare-ups that additionally limit his functioning.  Upon examination, however, his range of motion included flexion that was limited to only 116 degrees in the right knee and 117 degrees in the left knee.  He also displayed extension to 0 to 6 degrees bilaterally.  Therefore, as his ranges of motion exceed what is required for an increased rating by a considerable amount, a rating in excess of 10 percent is not warranted for either knee.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his knees, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.  If the Board did not take into consideration his pain, the objective medical evidence would not support the current evaluation, let alone a higher evaluation

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

In this case, however, no such impairment is shown.  Specifically, at his VA examination in October 2008, the Veteran mentioned that he wears a knee brace on his right knee.  However, an examination of the knees revealed no episodes of locking or instability.  Moreover, he has never asserted such symptoms.  Therefore, a separate compensable rating is not warranted for either knee based on injury to the semilunar cartilage or other instability.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his bilateral knee disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his knees according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

The evidence does not show any collective effect of his service-connected disabilities that makes his disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the knee disabilities, service connection has been established for tinnitus, hearing loss, and right ankle strain.  The evidence does not show that there is a collective effect of those disabilities acting with his bilateral knee disabilities, or, for that matter, the knee disabilities acting with each other, that makes the regular schedular ratings inadequate to compensate him for the disabilities of his knees.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, a claim for a total disability rating based on unemployability was considered and denied by the RO in June 2015.  To date, he has not submitted a notice of disagreement to this determination, nor is there any evidence that his physical condition has changed since that time.  He has not submitted evidence of unemployability due specifically to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is not before the Board.

Based on evidence of record, the Board determines that ratings higher than those already assigned for the Veteran's bilateral knee disability are not warranted for any period on appeal.  As such, the appeal is denied


ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a back disorder, to include as secondary to a service-connected disability, is granted, and the claim is reopened.  

An initial rating in excess of 10 percent for a right knee disability is denied.

An initial rating in excess of 10 percent for a left knee disability is denied.


REMAND

The Veteran's back disorder claim having been reopened, the Board determines that additional development is required before this claim may be adjudicated.  Specifically, although the Veteran has historically claimed that his back disorder is directly related to active duty service, he has more recently asserted that this condition has also been worsened by his service-connected bilateral knee and right ankle disabilities.  

In order to answer this question, the Veteran's claims file was sent to a VA examiner who, in July 2013, provided an addendum opinion that the Veteran's back disorder was less likely than not related to his service-connected disabilities.  However, the rationale provided in support of this opinion is insufficient.  Specifically, the examiner stated that "since the veteran contends direct service connection in the [June 2012 VA examination], then he obviously can not claim secondary service connection as well."   

This is an incorrect statement of law.  Disability compensation benefits, "service-connection", can be established based any of several theories of entitlement and the Veteran is not precluded from asserting any or all theories.  As there is insufficient medical evidence to decide the appeal as to the back issue, a remand is necessary to provide the Veteran with another examination and obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Erie, Pennsylvania, that are not already of record, as well as from any VA facility from which the Veteran has received treatment.

2.  Ensure that the Veteran is scheduled for an examination of his back by an examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to accomplish each of the following (both opinions must be provided): 

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused by his service-connected bilateral knee and right ankle disabilities.  A complete rationale must be provided to support any opinion rendered.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder has been chronically worsened beyond its natural progression by his service-connected bilateral knee and right ankle disabilities.  A complete rationale must be provided to support any opinion rendered.  

3.  Then, readjudicate the issue of entitlement to service connection for a back disorder.  If the claim is not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate for response thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


